Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (article from Forensic Science International, vol. 316, pages 1-12, August 19, 2020).
Lee et al teach of an artificial blood composition used for bloodstain pattern analysis. The artificial blood composition comprises water in an amount of 27% by weight (between 25-30% by wt., claim 3), an amino acid solution in an amount of 45% by weight (between 40-50% by wt., claim 3), bovine serum albumin in an amount of 1.00% by weight (between 0.5-2% by wt., claim 3), hemoglobin from bovine blood in an amount of 0.15% by weight (between 0.01-0.2% by wt., claim 3), potassium ferricyanide in an amount of 2.30% by weight (between 1.5-3% by wt., claim 3), sodium hyaluronate in an amount of 22% by weight (between 20-25% by wt., claim 3), sodium chloride in an amount of 0.90% by weight (between 0.5-1.5% by wt., claim 3), and tar color in an amount of 1.25% by weight (between 0.6-2% by wt., claim 3) with respect to 100% by weight of the artificial blood (claims 1 and 3). The amino acid solution in the artificial blood composition comprises L-serine in an amount of 5.1654% by weight (between 4.5-5.5% by weight, claim 4), glycine in amount of 3.0992% by weight (between 2.5-3.5% by wt., claim 4), DL-alanine in an amount of 1.5496% by weight (between 1.0-2.0% by wt., claim 4), L-lysine in an amount of 2.0556% by weight (between 1.5-2.5% by wt., claim 4), L-leucine in an amount of 0.5165% by weight (between 0.1-1.0% by wt., claim 4), L-threonine in an amount of 0.7695% by weight (between 0.5-1.0% by wt., claim 4), L-asparagin anhydrous in an amount of 0.7695% by weight (between 0.5-1.0% by wt., claim 4), L-histidine in an amount of 0.7695% by weight (between 0.5-1.0% by wt., claim 4), L-valine in an amount of 0.5165% by weight (between 0.1-0.8% by wt., claim 4), sodium chloride in an amount of 34.7873% by weight (between 30-40% by wt., claim 4), magnesium chloride hexahydrate in an amount of 0.0002% by weight (between 0.0001-0.0005% by wt., claim 4), calcium chloride anhydrous in an amount of 0.0008% by weight (between 0.0001%-0015% by wt., claim 4), and zinc chloride in an amount of 0.0001% by weight (between 0.0001-0.0005% by wt., claim 4) with respect to 100% by weight of the artificial blood (claims 2 and 4). Lee et al teach that the artificial blood also contains phenoxyethanol as a preservative in an amount of 0.40% by weight (between 0.1-0.7% by wt., claim 6) with respect to 100% by weight of the artificial blood (claims 5-6). The tar color in the artificial blood comprises both food tar color Red No. 504 and food tar color Violet No. 401 (claim 7).  See the abstract, Table 1 and pages 1-3 of Lee et al. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
It is noted that Lee et al qualifies as prior art under 35 USC 102(a)(1) since it was published (August 19, 2020) prior to the effective filing date of the instant application, which is currently October 22, 2020 since Applicants have not filed a translation of the foreign priority document. In addition, the exception under 35 USC 102(b)(1)(A) does not apply since one of the authors of the article to Lee et al (Byung-Sun Moon) is not one of the joint inventors of the instant application. Therefore, it is not readily apparent from the publication that it is by the inventor (i.e. the inventive entity) or a joint inventor. The Applicant may establish by way of an affidavit or declaration that the article to Lee et al (i.e. a grace period disclosure) is not prior art under 35 USC 102(a)(1) because the article is by the inventor (i.e. the inventive entity) or a joint inventor. See MPEP 2155.01.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Clark, Jr. who teaches of an artificial blood composition; Vandervoorde who teaches of a composition suitable as a substitute for blood plasma; and Eckelt who teaches of a rheological blood substitute composition.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 4, 2022